Title: Notes on a Cabinet Meeting, 22 October 1807
From: Jefferson, Thomas
To: 


                        Oct. 22. present all. The Constitution is to remain at Boston, having her men discharged; the Wasp is to come to N. York; the Chesapeak to remain at Norfolk; and the sending the US. frigate to N.Y. is reserved for further consideration, enquiring in the mean time how early she could be ready to go. it is considered that in the case of war, these frigates would serve as receptacles for enlisting seamen to fill the gun boats occasionally.

                  after agreeing as above, proceeding to consider how the crew of the Constitution should be paid off (the navy funds being exhausted) before the meeting of Congress, it was concluded that in order to gain time till their meeting, the Constitution should be brought round to N. York, & the United States be destined for Boston.
                        
                    